DETAILED ACTION
This action is responsive to the Amendment filed on 11/28/2022. Claims 1-18 are pending in the case. Claims 1, 7, and 14 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 11/28/2022 (hereinafter Response), Applicant amended Claims 1-2, 7, 14; and argued against the objections and rejections previously set forth in the Office Action dated 09/01/2022.
Applicant’s amendment fails to conform to the requirements of 37 C.F.R. 1.121(c) (… In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered) ) because claim 7 is listed as “previously presented” where it has been amended with this response.
Applicant’s amendment to claims 1-2, 7, 14 to further clarify the metes and bounds of the invention are acknowledged. Support for Applicant’s amendment to the independent claims (transmit the URL information from the plurality of client devices to one or more recipients for actuation) may be found in at least [0093] of the disclosure as originally filed (Time Capsule may store media locally. The user may then retrieve the media via Adaptive Media Grouping such as shown in Figure 3F. As another example, Link Locker may store URL links and names locally. A user may then retrieve and/or share the URL links directly from his or her mobile device 102 or other computing device (e.g., desktop/laptop computer)).  

Response to Amendment/Arguments
In response to Applicant's amendment/arguments with respect to claim(s) 1, 7, and 14, the previous objection(s) to the claim(s) are respectfully withdrawn.
In response to Applicant’s amendment to claim 1 (transmit ) which was the first reason for the rejection of claims 1-6 under 35 USC 112(a), this particular ground of rejection is respectfully withdrawn. 

    PNG
    media_image1.png
    598
    972
    media_image1.png
    Greyscale
However, Applicant did not address in any fashion the second point raised (see Previous action item 13, second paragraph: “Further, there is no clear mechanism described in the instant application for generating, at the server, a sharing link to URL information which is only stored locally at the client devices”). The entirety of Applicant’s remarks are duplicated below. This rejection is respectfully maintained, as is the rejection of dependent claims 2-6.

Note that the mere fact that an interpretation of the claims has been made (because the claims are indefinite) for purposes of making a reasonable art rejection does not mean that the instant application has adequate written description support for the combination of elements as recited in the claim. 
Further, neither [0066] nor [0070] describe the mechanism by which a server generates the sharing link to URL information which is only stored at the client device:
[0066] A user may share a save URL link 231 by engaging a "Share" button 233. As shown in Figure 2E, the user may then select how URL links should be shared via a sharing options dialog 235. For example, URL links may be shared with a user's contacts or via a sharing link generated by the file management system for such purposes. Various buttons 236, 237 may be provided to accept this user selection.
[0070] It is noted that URL links do not need to be downloaded to the receiving device to be actuated. They can be actuated from the host device, taking the user immediately to the link address. This prevents the recipient of the media or link from using valuable space on their mobile device for storing shared media. All of the shared media can easily be stored within the host file management account.
Further, at least one citation of support for Applicant’s amendment clarifying transmit the URL information from the plurality of client devices to one or more recipients for actuation when URL information is stored in local storage makes clear that the sharing function is performed without the use of a server (see [0093] …advantageous in embodiments where communication between a mobile device 102 and a remote server 404 are limited or unavailable because local storage allows the media management system to be fully operational independent of the operational state of other devices or servers).
Applicant makes no specific argument against the rejection of claim 7 under 35 USC 112(a) for lack of written description for servers that transmit one or more sharing links to the URL information at the plurality of client device for information (the sharing links) which is only stored at the client device and not at the server (see Previous action item 14; see Response page 8). This rejection is respectfully maintained, as is that of dependent claims 8-13.
Applicant makes no specific argument against the two different grounds of rejection of claim 14 under 35 USC 112(a) for lack of written description (similarly to claim 7, see Previous action item 15), while Applicant’s amendment addresses the second grounds of rejection (see Previous action item 16). The first grounds of rejection is respectfully maintained, as is that of dependent claims 15-18.

    PNG
    media_image2.png
    217
    942
    media_image2.png
    Greyscale
Applicant’s amendment to claim 1 to clarify that the client device transmits the URL information to another client device does not cure all the reasons the claim was rejected as indefinite (see Previous action items 20a, 20b, 20c).  Applicant’s arguments (see Response pages 8-9) referencing the written description do not change the indefiniteness of the recited claim elements. Applicant’s position appears to be:
Examiner’s position remains that it is not clear how a server can in response to receipt of the list of the one or more recipients from the plurality of client devices, transmit one or more sharing links to the URL information at the plurality of client devices if the server is not aware that the URL information stored at the client local storage exists.
 Applicant has not pointed to a claim element which establishes that the server has been made aware that the URL information exists at the client device (where the simplest mechanism is to have received some indication from the client device, either as the URL information itself or some other information which references the URL information). The previous rejection(s) of claims 1-6 under 35 USC 112(b) are respectfully maintained.
Applicant’s amendment to claim 7 to clarify that the URL information is transmitted to recipient devices does not cure the indefiniteness of how the one or more servers can in response to receipt of the list of the one or more recipients from the plurality of client devices, transmit one or more sharing links to the URL information at the plurality of client devices when the server is not aware of the URL information stored at the client device The previous rejection(s) of claims 7-13 under 35 USC 112(b) is respectfully maintained.
Applicant’s amendment to claim 14 to does not cure the indefiniteness of how the one or more servers can in response to receipt of the list of the one or more recipients from the plurality of client devices, transmit one or more sharing links to the URL information at the plurality of client devices when the servers are not aware of the URL information stored at the client device. The previous rejection(s) of claims 14-18 under 35 USC 112(b) as indefinite is respectfully maintained.
In response to Applicant's argument against the rejection of at least claims 1, 7, and 14 under 35 USC 102(a)(1) as anticipated by MALLA (see Response, starting page 9), Examiner respectfully disagrees. 
Applicant states “there is no actual disclosure of a ‘known email server’ providing a sharing link to URL information stored at a client device” but then fails to address any of the citations to the MALLA reference which were cited nor provide any evidence contrary to position taken in the action.  
As rejected, the client device which is sharing links generates an email which is sent to the email server which contains the shared URL information and a recipient list; the email server then sends that email to the recipients (see at least Previous action item 33.b.i-ii) on behalf of the client device.
Applicant then argues the “beneficial nature” of the claimed invention (see Response top of page 10) which is irrelevant for a rejection as anticipated and would, at best, be secondary consideration for a rejection as obvious. Attorney argument cannot substitute for evidence.  Accordingly, the rejection of claims 1-18 as anticipated by MALLA (see Previous action item 32) is respectfully maintained, restated where necessary below in response to Applicant’s amendment.
Applicant makes no other arguments against the rejections of record.  Any changed grounds of rejection below are solely in response to Applicant’s minor amendments.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites (emphasis added) …one or more servers…in response to receipt of the list of the one or more recipients from the plurality of client devices, transmit one or more sharing links to the URL information at the plurality of client devices to the one or more recipients however the disclosure as originally filed does not clearly any mechanism for generating/transmitting, at the server, a sharing link to URL information which is only stored locally at the client devices.
To state this another way, the only way that any server can transmit any information to any recipient, regardless of the intended use, is for the server to have received that information from somewhere. This would support a “lack of enablement” rejection under 35 USC 112(a), however Examiner has chosen not to make this additional rejection, relying instead on being unable to locate specific support for the combination of limitations as recited.
Thus, there is no written description support for, as claimed, the server(s) to transmit one or more sharing links to the URL information at the plurality of client devices to the one or more recipients when the client device(s) store the URL information on the one or more storage devices, wherein the one or more storage devices are local to the plurality of client devices; and transmit the URL information from the plurality of client devices to one or more recipients for actuation.
Regarding claim 7, the claim recites (emphasis added)… one or more servers…in response to receipt of the list of the one or more recipients from the plurality of client devices, transmit one or more sharing links to the URL information at the plurality of client devices to the one or more recipients… and similarly there is no clear mechanism described in the instant application for generating/transmitting, at the server, a sharing link to URL information which is only stored locally at the client devices.
Regarding claim 14, the claim recites (emphasis added)… one or more servers …in response to receipt of the list of the one or more recipients, transmitting one or more sharing links to the URL information at the one or more client devices to the one or more recipients… and similarly there is no clear mechanism described in the instant application for generating/transmitting, at the server, a sharing link to URL information which is only stored locally at the client devices.
Regarding dependent claim 2-6, 7-13, and 15-18, dependent claims necessarily inherit the deficiencies of the parent claim.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per MPEP 2173.03: A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
Note that the end of this section includes several possible interpretations of at least the independent claims which are consistent with the disclosure when additional limitations are imported from the specification, which is further evidence of the indefiniteness of the claims as presented.
Regarding claim 1, the claim recites (emphasis added) … cause the plurality of client devices to: … store the URL information on the one or more storage devices, wherein the one or more storage devices are local to the plurality of client devices; transmit the URL information from the plurality of client devices; and one or more servers comprising one or more communication devices and one or more processors, … wherein the one or more servers: receive a list of one or more recipients from the one or more users via the plurality of client devices; and in response to receipt of the list of the one or more recipients from the plurality of client devices, transmit one or more sharing links to the URL information at the plurality of client devices to the one or more recipients, wherein the one or more recipients are remote from the plurality of client devices. 
Note that the client device does not receive the recipient list from the user (via the controls), nor does the client device transmit the recipient list to the server.
Further, the claim does not require the at least one server to receive the URL information, thus it is not clear as claimed how the server can transmit one or more sharing links to the URL information stored at a client device when the server is unaware of the URL information.
Regarding claim 7, the claim recites A media management system comprising one or more servers comprising one or more communication devices, wherein the one or more servers {configured to}: transmit a software application… receive a list of one or more recipients from the one or more users via the one or more client devices; and in response to receipt of the list of the one or more recipients, transmit one or more sharing links to the URL information at the plurality of client devices only to the one or more recipients from at least one server address, wherein the one or more recipients. Note that the one or more servers do not receive URL information. 
Claim 7 further requires …software application that, when executed at one or more client devices, cause the one or more client devices to present one or more controls that, when engaged, cause the one or more client devices to:… store the URL information on one or more storage devices local to the one or more client devices; and transmit the URL information from the one or more client devices to one or more recipients for actuation;  As can be clearly seen, the URL information is stored locally at the client device and not at the one or more servers.  The client device does not receive the recipient list (e.g. from a user) or transmit the recipient list to the server. Thus, it is unclear how the one or more servers have the URL information which is referenced by the sharing link or how the recipient list is generated prior to its receipt at the server.
Regarding claim 14, the claim is directed to at least the method (e.g. transmit software application, receive list of recipients, and transmit sharing links to URL information) which are executed by the media management system of claim 7, in addition to other operations, and is rejected under similar rationale. 
Regarding dependent claims 2-6, 8-13, and 15-18; dependent claims necessarily inherit the deficiencies of their respective parent claims.
Further regarding dependent claims 2, 15, it is not clear how a server address of claim 1 or claim 14 may be generated as a unique link (although it is acknowledged that the sharing link which is generated by the server may be a unique link).
Further regarding dependent claims 5, 11, it is not clear how the one or more servers update at least a subset of the URL information at the one or more storage devices when additional URL information is received because the storage devices are at the client devices, not the server, and the description of “update” is only described as performed for server-stored links (see [0068]).
Further regarding dependent claims 6, 12, 18, it is not clear how the one or more users delete or update the URL information at the one or more storage devices via the server user interface if the URL information is stored local to the client device and not transmitted to the server.
Attempts were made to determine a reasonable interpretation of the claimed subject matter of the independent claims in view of the disclosure as originally filed as required in MPEP 2173.06 (Practice Compact Prosecution). 
For example, the independent claims could be interpreted as if they require at least one server having a communication device and server storage (FIG 4); at least one client device (FIG 4) having local storage (FIG 5), such that (additional limitations added are underlined; deletions are struck-through, other elements are left unformatted):
the server is configured to:
store an application (specification [0057]); 
transmit the application to the client device (specification [0057]); 
receive and store URL information from the client device (specification [0060], necessary for using file manager system to share); 
receive a recipient list from the client device (specification [0040]); and 
generate one or more sharing links for the URL information (specification [0066])
transmit to a recipient from the recipient list one or more sharing links to the server-stored URL information (specification [0042],[0066]), where the sharing link comprises at least a server address, wherein the one or more recipients are remote from the plurality of client devices (e.g. contacts other than other users of the file manager system);
the client device that receives the application (specification [0057]) from the server, such that when executing the application, the client device is configured to:
present a user interface of controls (specification [0058]);
receive and present URL information (specification [0058]);
store the URL information at the local storage (when communication is limited with server as in specification [0093])
transmit the URL information to the server Once the URL link is stored within the file management system, the user has advanced sharing and management capabilities for the URL link.);
receive a recipient list of one or more recipients (specification [0040], alternatively [0067] sharing directly from the device without going through server, although if this is the case then there is no reason to transmit the recipient list to the server, as the user’s own email application may be used rather than the interface provided by the file management system); and
transmit to the server the recipient list (not explicitly in disclosure; though required in order for some server to generate transmission of share message through the file management system; specification [0040]).
This interpretation is based on Applicant’s position that the claimed invention is supported by the collective functions provided by the media management system as in [0006] (see Response page 8), thus the file management functions for media generally are relied upon to teach the operations for sharing links. This interpretation would teach one server to perform the claimed functions.
A different interpretation of the media management system of the claims would include a client device executing a link management application and an email client application; an email server and file server, where the client device downloads the link management application from the file server. The client device, when executing the application, obtains and stores the URL information locally, obtains the recipient list via the email client application, transmits the recipient list and a generated sharing link for the URL information to the email server formatted together in an email; the email server receives the recipient list (as part of the email) and transmits the email (containing the sharing link with some server address) to each recipient in the recipient list. 
This interpretation is also supported in the disclosure as originally filed (see [0067]) and appears to be the interpretation argued by Applicant in earlier remarks (see Response filed 08/10/2022 page 8, relying on “An ‘Email link’ button which ‘may be associated with these (and other) sharing options…”). This interpretation must rely on two different servers: one to provide the link management application to the client device and one to transmit the sharing link to the recipients, thus there is no one server (of the one or more servers) which performs all the server operations as claimed. 
Other interpretations could replace the email server with a social networking server or an instant messaging server, each of which would have a different mechanism for sharing media.
Each of these possible interpretations is based on significant amount of importing limitations from the disclosure and would require fundamentally changing the subject matter of the claims as presented. Each interpretation would also require further different assumptions as to the scope of each dependent claim. Nonetheless, Examiner has relied upon the “email” interpretation above in order to provide a reasonable rejection of the claims in view of relevant art.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MALLA, Prajno (Patent No.: US 7,899,829 B1, previously cited).
Regarding claim 1, MALLA teaches the media management system for a plurality of client devices (FIG 6 community-user model; FIG 10 is the process for creating a bookmark; FIG 3 is editing/preview user interface; FIG 7 is the process for sharing bookmark; note FIGs 5A and 5B are offline and online(server) models for storing smart bookmarks) comprising: 
one or more storage devices storing a software application that, when executed by the plurality of client devices ((col 10 line 57) pre-installed application and/or plugin, toolbar, for flash-based application), cause the plurality of client devices to (rejection is with respect to what one client can do; where as can be clearly seen in FIG 6, there may be multiple clients all capable of doing the same thing; relying on operations in FIG 10 for capturing and editing a bookmark and the user interface in FIG 3):
present one or more controls that, when engaged, cause the plurality of client devices to present one or more input fields to one or more users (FIG 10: open interface (142), capture URL(144);  FIG 3 (col 9 line 35) illustrates an interface 46 in which a user may create, view, edit, preview, etc. intelligent bookmarks…the user interface 46 allows the user to edit the intelligent bookmark 44 by modifying, adding or deleting the various elements of the identifier information);
receive and present URL information at the one or more input fields (FIG 10, any of (146, 148, 150, 152, 154, 156)); and
store the URL information on the one or more storage devices (FIG 10: stores gathered information in Intelligent Bookmark database (158)), wherein the one or more storage devices are local to the plurality of client devices ((col 9 line 32) intelligent bookmark 44 is typically stored in a data base, either on-line or off-line; (col 10 line 14) Once created, an intelligent bookmark can be saved and accessed offline, FIG. 5A, or online, FIG. 5B; note that the user may use local, remote, or both types of storage for intelligent bookmark information (see col 10 line 33));
transmit the URL information from the plurality of client devices to one or more recipients for actuation (as shown in FIG 7, use elects to email bookmark (86), they select which email application they wish to use and an email is drafted; (col 12 line 13) an intelligent bookmark can be sent by e-mail at 86 to a user-specified address. The bookmark may be an attachment to the email message or may be a portion of the email note itself; the act of generating the email and selecting any recipient to receive the email is inherently performed by the user; the message with its recipients and containing the shared link is transmitted to an email server as is well understood in the art; the email server will forward the message to the recipients; thus the URL information is transmitted to the recipients via the email server); and
one or more servers comprising one or more communication devices and one or more processors (relying on “or more” servers; there is the online server with structural components are inherent with any computation device capable of acting as a server across a network as in FIG 5B, FIG 6; there is also at least an email server (see FIG 7, lower left corner)), wherein the one or more servers:
receive a list of one or more recipients from the one or more users via the plurality of client devices (as shown in FIG 7, use elects to email bookmark (86), they select which email application they wish to use and an email is drafted; (col 12 line 13) an intelligent bookmark can be sent by e-mail at 86 to a user-specified address. The bookmark may be an attachment to the email message or may be a portion of the email note itself; the act of generating the email and selecting any recipient to receive the email is inherently performed by the user; the message with its recipients is transmitted to an email server as is well understood in the art); and
in response to receipt of the list of the one or more recipients from the plurality of client devices (email server receives email body and email recipient list which was sent by the user), transmit one or more sharing links to the URL information at the plurality of client devices to the one or more recipients (the function performed by known email server; i.e. transmitting the message prepared by the sender containing URL information to the recipient(s)), wherein the one or more recipients are remote from the plurality of client devices (whomever the user wishes to share the bookmark with; note also in FIG 7 the user can email to a blog address; note (col 12 line 60) Intelligent bookmarks may be downloaded, received via IM or Email… which is further evidence of the use of any known email server system to transmit the Intelligent bookmark with all its associated information).
Regarding dependent claim 2, incorporating the rejection of claim 1, MALLA further teaches wherein the one or more servers generate a unique link to at least one server address of the one or more servers and the at least one server address is transmitted to the one or more recipients via the unique link (per instant application [0066], this is the creation of the sharing link; see MALLA (col 12 lines 1-10) user can select one or more bookmarks to export or share; user interface provides control for converting bookmark into an appropriate format for the sending option).
Regarding dependent claim 3, incorporating the rejection of claim 1, MALLA further teaches wherein the URL information comprises a URL and a user-selected name for the URL (see FIG 3: URL, Automatic Title).
Regarding dependent claim 4, incorporating the rejection of claim 1, MALLA further teaches wherein the software application, when downloaded and executed by the plurality of client devices captures a URL from the plurality of client devices and the URL is included in the URL information (FIG 10: (col 13 lines 60-67) user interface opened (142) URL capture (144)).
Regarding dependent claim 5, incorporating the rejection of claim 1, MALLA further teaches wherein the one or more servers update at least a subset of the URL information at the one or more storage devices when additional URL information is received (see (col 11 lines 18-22) combination of the offline and online storage; the user can synchronize the offline data base 50 and online database 58; user can use the user interface of FIG 3 to edit the bookmark).
Regarding dependent claim 6, incorporating the rejection of claim 1, MALLA further teaches wherein the one or more servers present a server user interface from at least one server address of the one or more servers, wherein the one or more users delete or update the URL information at the one or more storage devices via the server user interface ((col 11 line 20) Since server database 58 can be accessed from a network, a user may be provided a degree of flexibility in accessing the intelligent bookmarks; alternatively (col 11, line 24) FIG. 6, an on-line model in which a number of users 62, 64, 66 are in communication with a server 68, which is in turn in communication with intelligent bookmark database 70, is illustrated. In such a model, a community of users may share, edit, add, etc. individual intelligent bookmarks or collections of intelligent bookmarks… a user 66 can initiate access to intelligent bookmarks stored in database 70 through use of a community portal (software, not shown) resident on server 68).
Regarding claim 7, MALLA similarly teaches the media management system comprising one or more servers (relying on “or more” servers; there is the online server with structural components are inherent with any computation device capable of acting as a server across a network as in FIG 5B, FIG 6; there is also at least an email server (see FIG 7, lower left corner)) comprising one or more communication devices, wherein the one or more servers:
transmit a software application that ((col 10 line 57) plugin, toolbar, for flash-based application which are typically downloaded from some server prior to their use), when executed at one or more client devices, cause the one or more client devices to present one or more controls that (e.g. FIG 3 UI, presented at time of capture as in FIG 10), when engaged, cause the one or more client devices to:
present one or more input fields to one or more users (FIG 10: open interface (142), capture URL(144);  FIG 3 (col 9 line 35) illustrates an interface 46 in which a user may create, view, edit, preview, etc. intelligent bookmarks…the user interface 46 allows the user to edit the intelligent bookmark 44 by modifying, adding or deleting the various elements of the identifier information);
receive and present URL information at the one or more input fields (FIG 10, any of (146, 148, 150, 152, 154, 156)); and
store the URL information (FIG 10: stores gathered information in Intelligent Bookmark database (158)) on one or more storage devices local to the one or more client devices ((col 9 line 32) intelligent bookmark 44 is typically stored in a data base, either on-line or off-line; (col 10 line 14) Once created, an intelligent bookmark can be saved and accessed offline, FIG. 5A, or online, FIG. 5B; note that the user may use local, remote, or both types of storage for intelligent bookmark information (see col 10 line 33)); and
transmit the URL information from the one or more client devices to one or more recipients for actuation (as shown in FIG 7, use elects to email bookmark (86), they select which email application they wish to use and an email is drafted; (col 12 line 13) an intelligent bookmark can be sent by e-mail at 86 to a user-specified address. The bookmark may be an attachment to the email message or may be a portion of the email note itself; the act of generating the email and selecting any recipient to receive the email is inherently performed by the user; the message with its recipients and containing the shared link is transmitted to an email server as is well understood in the art; the email server will forward the message to the recipients; thus the URL information is transmitted to the recipients via the email server)); and
{by one of the servers} receive a list of one or more recipients from the one or more users via the one or more client devices (as shown in FIG 7, use elects to email bookmark (86), they select which email application they wish to use and an email is drafted; (col 12 line 13) an intelligent bookmark can be sent by e-mail at 86 to a user-specified address. The bookmark may be an attachment to the email message or may be a portion of the email note itself; the act of generating the email and selecting any recipient to receive the email is inherently performed by the user; the message with its recipients is transmitted to an email server as is well understood in the art); and
in response to receipt of the list of the one or more recipients (email server receives email body and email recipient list which was sent by the user), transmit one or more sharing links to the URL information at the plurality of client devices only to the one or more recipients from at least one server address (the function performed by known email server, once it has received a message containing the URL information to be shared to process), wherein the one or more recipients are remote from the one or more of client devices (whomever the user wishes to share the bookmark with; note also in FIG 7 the user can email to a blog address; note (col 12 line 60) Intelligent bookmarks may be downloaded, received via IM or Email… which is further evidence of the use of any known email server system to transmit the Intelligent bookmark with all its associated information).
Regarding dependent claims 8, 9, 10, 11, 12, incorporating the rejection of claim 7, the claims recite limitations similar to claims 2, 3, 4, 5, 6 and are rejected under similar rationale.
Regarding dependent claim 13, incorporating the rejection of claim 7, MALLA further teaches wherein the one or more recipients are selected by and are distinct from the one or more users (the user may select anyone they wish to receive the link, even “blog” address; there is no requirement that a user register for an account to use intelligent bookmarks (col 12 line 65) a user profile 100 as shown FIG. 8… does not require user accounts to be created …; and the “community sharing” of FIG 6 provides a special portal for performing the sharing function within the community (col 11 lines 30-35). It is noted, however that the “recipient list” is merely data that is being handled by the server; the claims do not recite any specific mechanism for restricting who a user can (or cannot) email a link to; nor is there any described in the instant application (with respect to email-based embodiment)). 
Regarding claim 14, MALLA similarly teaches the method of managing media with a media management system comprising the operations performed by the servers and client devices of the systems of claim 1(7), thus rejected under similar rationale.
Regarding claims 15, 16, 17, 18, incorporating the rejection of claim 14, the claims recite limitations similar to claims 2(8), 3(9), 4(10), 6(12) and are rejected under similar rationale.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173